Filed Pursuant to Rule 424(b)(2) Registration StatementNo. 333-163632 The information in this preliminary pricing supplement is not complete and may be changed.This preliminary pricing supplement is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED FEBRUARY10, 2010. Pricing Supplement to the Prospectus dated January11, 2010 and the Prospectus Supplement dated January11, 2010 Royal Bank of Canada $ Leveraged Equity Index-Linked Notes Due (Linked to the S&P 500® Index) The notes will not bear interest.The notes are senior unsecured debt securities issued by Royal Bank of Canada.The amount that you will be paid on your notes on the maturity date (set on the trade date, expected to be between 18 and 21 months after the issue date, subject to adjustment) is based on the performance of the S&P 500® Index as measured from the trade date to the valuation date (set on the trade date, expected to be the tenth trading day prior to the maturity date, subject to adjustment). If the index return (defined below) is less than 0%, you could lose your entire investment in the notes.Additionally, the amount you may receive on your notes at maturity is subject to a maximum settlement amount (set on the trade date, expected to be between $1,259 and To determine your payment at maturity, we will first calculate the percentage increase or decrease in the final index level (determined on the valuation date, subject to adjustment) from the initial index level, which we refer to as the index return.The index return may reflect a positive return (based on any increase in the index level over the life of the notes) or a negative return (based on any decrease in the index level over the life of the notes).On the maturity date, for each $1,000 face amount of your notes: ·If the index return is positive (the final index level is greater than the initial index level), you will receive an amount in cash equal to the sum of(i) $1,000 plus (ii) $1,000 times the product of 1.4 multiplied by the index return, subject to the maximum settlement amount; or ·If the index return is zero or negative (the final index level is less than or equal to the initial index level), you will receive an amount in cash equal to the sum of (i) $1,000 plus (ii) the product of the index return times $1,000. You will receive less than $1,000. The amount you will be paid on your notes on the maturity date will not be affected by the closing level of the index on any day other than the valuation date.You could lose your entire investment in the notes.A decrease between the initial index level and the final index level will reduce the payment you will receive, if any, on the maturity date below the face amount of the notes, potentially to $0.Further, the maximum payment that you could receive on the maturity date with respect to each $1,000 face amount note is limited to the maximum settlement amount of between $1,259 and $1,301 (set on the trade date).In addition, the notes will not pay interest, and no other payments on the notes will be made prior to the maturity date.The notes also will not be listed on any securities exchange. Your investment in the notes involves certain risks.In particular, assuming no changes in market conditions or our creditworthiness and any other relevant factors, the value of the notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs & Co. and taking into account our credit spreads) will, and the price you may receive for the notes may, be significantly less than the price to the public set forth below.See “Risk Factors” beginning on page PS-9 of this pricing supplement to read about certain factors that you should consider before investing in the notes. Issue Date: [], 2010 (to be determined on the trade date and expected to be ten business days after the trade date) Underwriting Discount: []% of the face amount (to be determined on the trade date) Issue Price: 100% of the face amount Net Proceeds to Us: []% of the face amount (to be determined on the trade date) Price to the Public: 100% of the face amount The issue price, price to the public, underwriting discount and net proceeds listed above relate to the notes we sell initially.We may decide to sell additional notes after the trade date but prior to the issue date, at an issue price, price to the public, underwriting discount and net proceeds that differ from the amounts set forth above. None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of the notes or passed upon the accuracy of this pricing supplement.Any representation to the contrary is a criminal offense. The notes will not constitute deposits that are insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. “Standard & Poor’s”, “S&P”, “S&P 500®” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”) and have been licensed for use by Royal Bank of Canada.The notes are not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s does not make any representation regarding the advisability of investing in the notes. GOLDMAN, SACHS & CO. Pricing Supplement dated , 2010 TABLE OF CONTENTS Page SUMMARY PS-3 RISK FACTORS PS-9 DESCRIPTION OF THE NOTES PS-16 USE OF PROCEEDS AND HEDGING PS-22 THE S&P 500® INDEX PS-23 SUPPLEMENTAL PLAN OF DISTRIBUTION PS-28 CANADIAN TAX CONSEQUENCES PS-29 U.S. FEDERAL INCOME TAX CONSEQUENCES PS-29 EMPLOYEE RETIREMENT INCOME SECURITY ACT PS-31 PS-2 Table of Contents SUMMARY This section is meant as a summary and should be read in conjunction with the accompanying prospectus supplement and prospectus to help you understand the notes.This pricing supplement, together with the accompanying prospectus supplement and prospectus, contains the terms of the notes and supersedes all prior or contemporaneous oral statements as well as any other written materials relating to the notes, including preliminary or indicative pricing terms, correspondence, trade ideas, structures for implementation, sample structures, brochures or other educational materials.In the event of any inconsistency or conflict between the terms set forth in this pricing supplement and the prospectus supplement or prospectus, the terms contained in this pricing supplement will control. An investment in the notes entails significant risks relating to the notes that are not associated with similar investments in a conventional debt security, including those described below.Before investing in the notes, you should carefully consider, among other things, the matters set forth under “Risk Factors” in this pricing supplement and “Risk Factors” beginning on page S-1 of the prospectus supplement and page 6 of the prospectus.We urge you to consult your investment, legal, tax, accounting and other advisors before you invest in the notes. Unless otherwise indicated or unless the context requires otherwise, all references in this document to “we,” “us,” “our,” or similar references are to Royal Bank of Canada and all references to “$” or “dollar” are to United States dollars. Issuer: Royal Bank of Canada Index: S&P 500® Index (Bloomberg symbol, “SPX” or successor page) Specified Currency: U.S. dollar (“$”) Principal Amount: $[●] We may decide to sell additional notes after the trade date but prior to the issue date at a price that differs from the price to the public set forth below. Face Amount: Each note will have a face amount equal to $1,000. Redemption Amount at Maturity: On the maturity date, we will pay for each $1,000 face amount of the notes, an amount in cash determined by the calculation agent as follows: • If the final index level is greater than or equal to the cap level, the maximum settlement amount; • If the final index level is greater than the initial index level but less than the cap level, the sum of (1) the $1,000 face amount plus (2) the product of (i) the $1,000 face amount times (ii) the participation rate times (iii) the index return; or • If the final index level is equal to or less than the initial index level, the sum of (1) the $1,000 face amount plus (2) the product of (i) the $1,000 face amount times (ii) the index return.In this case, the redemption amount will be less than the principal amount you invested in the notes, and you may lose your entire investment in the notes. Initial Index Level: [] (to be determined on the trade date). Final Index Level: The closing level of the index on the valuation date, as determined by the calculation agent in accordance with the terms of this pricing supplement. PS-3 Table of Contents Index Return: Participation Rate: 140% Cap Level: [] (to be determined on the trade date and expected to be between 118.50% and 121.50% of the initial index level). Maximum Settlement Amount: For each $1,000 of the face amount, $[] (to be determined on the trade date and expected to be between $1,259 and $1,301). Trade Date: [], 2010. Issue Date: [], 2010 (to be determined on the trade date and expected to be the tenth business day after the trade date). Maturity Date: [], 2011 (to be determined on the trade date and expected to be between 18 and 21 months after the issue date), subject to adjustment as described in more detail below under “Description of the Notes—Maturity Date” and “Description of the Notes—Market Disruption Events.” Valuation Date: [], 2011 (to be determined on the trade date and expected to be the tenth scheduled trading day prior to the maturity date), subject to postponement as described in more detail below under “Description of the Notes—Market Disruption Events.” Issue Price: 100% of the face amount. Price to the Public: [] (to be determined on the trade date and expected to be 100% of the face amount). Interest: The notes will not bear interest. Business Day: Any day, other than a Saturday or a Sunday, on which commercial banks are open for business in the city of New York, New York. Trading Day: A trading day with respect to the index means any day on which the respective principal securities markets for the stocks included in the index (“index stocks”) are open for trading, the sponsor of the index is open for business, and the closing level of the index is calculated and published by the index sponsor. Denominations: The notes will be issued in minimum denominations of $1,000 and integral multiples thereof.The notes may only be transferred in amounts of $1,000 and increments of $1,000 thereafter. No Listing: The notes will not be listed on any securities exchange. Calculation Agent: Goldman, Sachs & Co. Dealer: Goldman, Sachs & Co. U.S. Tax Treatment: By purchasing a note, you agree with Royal Bank of Canada, in the absence of a change in law or an administrative or judicial ruling to the contrary, to characterize your note as a pre-paid cash-settled derivative contract with respect to the index, as described in more detail in the section “U.S. Federal Income Tax Consequences.” PS-4 Table of Contents CUSIP: [] ISIN: [] FDIC: The notes will not constitute bank deposits that are insured by the Federal Deposit Insurance Corporation (the “FDIC”) or the Canada Deposit Insurance Corporation or any other governmental agency.The notes are not guaranteed under the FDIC’s Temporary Liquidity Guarantee Program. PS-5 Table of Contents Hypothetical Examples The following table and chart are provided for purposes of illustration only. They should not be taken as an indication or prediction of future investment results and are intended merely to illustrate the impact that the various hypothetical final index levels on the valuation date could have on the redemption amount at maturity assuming all other variables remain constant. The examples below are based on a range of final index levels that are entirely hypothetical. No one can predict what the index level will be on any day throughout the life of your notes, and no one can predict what the final index level will be on the valuation date. The index has been highly volatile in the past—meaning that the index level has changed considerably in relatively short periods—and its performance cannot be predicted for any future period. The information in the following examples reflects hypothetical rates of return on the notes assuming that they are purchased on the original issue date and held to the stated maturity date. If you sell your notes in a secondary market prior to the stated maturity date, your return will depend upon the market value of your notes at the time of sale, which may be affected by a number of factors that are not reflected in the table below, such as interest rates and the volatility of the index. In addition, assuming no changes in market conditions or our creditworthiness and any other relevant factors, the value of your notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs& Co. and taking into account our credit spreads) will, and the price you may receive for your notes may, be significantly less than the issue price. For more information on the value of your notes in the secondary market, see “Risk Factors—Assuming No Changes in Market Conditions or Any Other Relevant Factors, the Value of the Notes on the Trade Date (as Determined by Reference to Pricing Models Used by the Dealer) Will Be Significantly Less than the Issue Price” below. The information in the table also reflects the key terms and assumptions in the box below. Key Terms and Assumptions Face Amount $1,000 Participation Rate 140% Cap Level 118.50% of the initial index level MaximumSettlementAmount $1,259 Neither a market disruption event nor a non-trading day occurs on the originally scheduled valuation date. No change affecting any of the index stocks or the method by which the index sponsor calculates the index. Notes purchased on the original issue date and held to the stated maturity date. Moreover, we have not yet set the initial index level that will serve as the baseline for determining the index return and the amount that we will pay on your notes, if any, at maturity. We will not do so until the trade date. As a result, the actual initial index level may differ substantially from the index level prior to the trade date. For these reasons, the actual performance of the index over the life of your notes, as well as the amount payable at maturity, if any, may bear little relation to the hypothetical examples shown below or to the historical index levels shown elsewhere in this pricing supplement. For information about the historical levels of the index during recent periods, see “The S&P 500® Index—Historical Performance of the Index” below. Before investing in the notes, you should consult publicly available information to determine the levels of the index between the date of this pricing supplement and the date of your purchase of the notes. PS-6 Table of Contents Also, the hypothetical examples shown below do not take into account the effects of applicable taxes. Because of the U.S. tax treatment applicable to your notes, tax liabilities could affect the after-tax rate of return on your notes to a comparatively greater extent than the after-tax return on the index stocks. The levels in the left column of the table below represent hypothetical final index levels and are expressed as percentages of the initial index level. The amounts in the right column represent the hypothetical redemption amounts, based on the corresponding hypothetical final index level (expressed as a percentage of the initial index level), and are expressed as percentages of the face amount of a note (rounded to the nearest one-hundredth of a percent). Thus, a hypothetical redemption amount of 100.00% means that the value of the cash payment that we would deliver for each $1,000 of the outstanding face amount of the notes on the stated maturity date would equal 100.00% of the face amount of a note, based on the corresponding hypothetical final index level (expressed as a percentage of the initial index level) and the assumptions noted above. If, for example, the final index level were determined to be 25.00% of the initial index level, the redemption amount that we would deliver on your notes at maturity would be 25.00% of the face amount of your notes, as shown in the hypothetical redemption amount column of the table above.As a result, if you purchased your notes on the issue date and held them to the maturity date, you would lose 75.00% of your investment. Hypothetical Final Index Level Hypothetical Redemption Amount (as a Percentage of the Initial Index Level) (as a Percentage of the Face Amount) 200.00% 125.90% 150.00% 125.90% 140.00% 125.90% 130.00% 125.90% 125.00% 125.90% 118.50% 125.90% 112.00% 116.80% 110.00% 114.00% 105.00% 107.00% 100.00% 100.00% 80.00% 80.00% 50.00% 50.00% 25.00% 25.00% 10.00% 10.00% 0.00% 0.00% If the final index level were determined to be 150.00% of the initial index level, the redemption amount that we would deliver on your notes at maturity would be capped at the maximum settlement amount (expressed as a percentage of the face amount), or 125.90% of the face amount of your notes, as shown in the hypothetical redemption amount column of the table above.As a result, if you purchased your notes on the issue date and held them to the maturity date, you would not benefit from any increase in the final index level over 118.50% of the initial index level. PS-7 Table of Contents The following chart also illustrates the hypothetical redemption amounts (expressed as a percentage of the face amount of your notes) that we would pay on your notes on the maturity date, if the final index level (expressed as a percentage of the initial index level) were any of the hypothetical levels shown on the horizontal axis.The chart shows that any hypothetical final index level (expressed as a percentage of the initial index level) that is less than the initial index level (the section left of the 100.00% marker on the horizontal axis) would result in a hypothetical redemption amount of less than 100.00% of the face amount of your notes (the section below the 100.00% marker on the vertical axis) and, accordingly, in a loss of principal to the holder of the notes.On the other hand, any hypothetical final index level that is greater than the initial index level (the section right of the 100% marker on the horizontal axis) would result in a hypothetical redemption amount that is greater than 100% of the face amount of your notes on a leveraged basis (the section above the 100% marker on the vertical axis).The chart also shows that any hypothetical final index level (expressed as a percentage of the initial index level) of greater than 118.50% (the section right of the 118.50% marker on the horizontal axis) would result in a capped return on your investment. No one can predict what the final index level will be on the valuation date.The actual amount that a holder of the notes will receive on the maturity date and the actual return on your investment in the notes, if any, will depend on the initial index level, the maturity date and the cap level that will be set on the trade date and the actual final index level determined by the calculation agent as described below.Moreover, the assumptions on which the hypothetical table and chart are based may turn out to be inaccurate.Consequently, the return on your investment in the notes, if any, and the actual redemption amount to be paid in respect of the notes on the maturity date may be very different from the information reflected in the table and chart above. PS-8 Table of Contents RISK FACTORS An investment in the notes involves significant risks.Investing in the notes is not equivalent to investing directly in the index.The notes are a riskier investment than ordinary debt securities.Before investing in the notes and before determining whether the notes are a suitable investment for your circumstances, you should carefully read the risk factors described in this pricing supplement and the risks described in “Risk Factors” beginning on page S-1 of the prospectus supplement and page 6 of the prospectus. Assuming No Changes in Market Conditions or Any Other Relevant Factors, the Value of the Notes on the Trade Date (as Determined by Reference to Pricing Models Used by the Dealer) Will Be Significantly Less than the Issue Price. The price at which Goldman, Sachs & Co. (the “dealer”) would initially buy or sell notes (if the dealer makes a market) and the value that the dealer will initially use for account statements and otherwise will significantly exceed the value of the notes using such pricing models.The amount of the excess will decline on a straight line basis over the period from the trade date through [], 2010 (to be determined on the trade date).After that date, the price at which the dealer would buy or sell the notes will reflect the value determined by reference to the pricing models, plus the dealer’s customary bid and ask spread. In addition to the factors discussed above, the value or quoted price of the notes at any time will reflect many factors and cannot be predicted.In particular, an increase of the yield spread between our securities and credit risk-free instruments (credit spread) can lead to a decrease in the price of the notes in the secondary market.In addition, even if our creditworthiness does not decline, the value of the notes on the trade date is expected to be significantly less than the issue price, taking into account our credit spreads on that date.If the dealer makes a market in the notes, the price quoted by the dealer would reflect any changes in market conditions and other relevant factors, and the quoted price (and the value of the notes that the dealer will use for account statements or otherwise) could be higher or lower than the issue price, and may be higher or lower than the value of the notes as determined by reference to pricing models used by the dealer. If at any time a third party dealer quotes a price to purchase the notes or otherwise values the notes, that price may be significantly different (higher or lower) than any price quoted by the dealer.You should read “Many Economic and Market Factors Will Impact the Market Value of the Notes” below. Furthermore, if you sell any of the notes, you will likely be charged a commission for secondary market transactions, or the price will likely reflect a dealer discount. There is no assurance that the dealer, or any other party will be willing to purchase the notes.In this regard, the dealer is not obligated to make a market in the notes.See “The Notes May Not Have an Active Trading Market” below. You May Lose Your Entire Investment in the Notes. The principal amount of your investment is not protected and you may lose a significant amount, or even all of your investment in the notes.The redemption amount, if any, will depend on the performance of the index and the level of the index from the trade date to the valuation date.Subject to our credit risk, you will receive at least the principal amount of the notes at maturity only if the final index level is greater than or equal to the initial index level.If the final index level is less than the initial index level, you could lose a substantial portion, and perhaps all, of your investment in the notes. In addition, if the notes are not held until the maturity date, assuming no changes in market conditions or to our creditworthiness and other relevant factors, the price you may receive for the notes may be significantly less than the price that you paid for them. PS-9 Table of Contents The Notes Will Not Bear Interest. You will not receive any interest payments on the notes.Even if the amount payable on the notes on the maturity date exceeds the face amount of the notes, the overall return you earn on the notes may be less than you would otherwise have earned by investing in a non-indexed debt security of comparable maturity that bears interest at a prevailing market rate. The Potential for the Value of Your Notes to Increase Will Be Limited. Your ability to participate in any change in the value of the index over the life of your notes will be limited because of the cap level, which will be set on the trade date and is expected to be between 118.50% and 121.50% of the initial index level. The cap level will limit the amount in cash you may receive for each of your notes at maturity, no matter how much the level of the index may rise beyond the cap level over the life of your notes. Accordingly, the amount payable for each of your notes may be significantly less than your return had you invested directly in the index. Payment of the Redemption Amount Is Subject to Our Credit Risk, and Any Decline in Our Credit Rating May Affect the Market Value of the Notes. An investment in the notes is subject to our credit risk.Our credit rating is an assessment of our ability to pay our obligations, including those on the notes.Consequently, actual or anticipated declines in the credit rating may affect the market value of the notes. The Redemption Amount Is Not Linked to the Level of the Index at Any Time Other Than the Valuation Date. The redemption amount will be based on the final index level on the valuation date (subject to adjustments as described below).Therefore, for example, if the closing levels of the index decreased precipitously on the valuation date, the redemption amount may be significantly less than it would otherwise have been had the redemption amount been linked to the closing levels of the index prior to that decrease.Although the actual level of the index on the maturity date or at other times during the term of the notes may be higher than the final index level on the valuation date, you will not benefit from the closing levels of the index at any time other than the valuation date. The Notes May Not Have an Active Trading Market. The notes will not be listed on any securities exchange.The dealer intends to offer to purchase the notes in the secondary market, but is not required to do so.The dealer or any of its affiliates may stop any market-making activities at any time.Even if there is a secondary market, it may not provide enough liquidity to allow you to easily trade or sell the notes.Because other dealers are not likely to make a secondary market for the notes, the price at which you may be able to trade the notes is likely to depend on the price, if any, at which the dealer is willing to buy the notes.We expect that transaction costs in any secondary market would be high.As a result, the difference between bid and asked prices for your notes in any secondary market could be substantial. If you sell your notes before maturity, you may have to do so at a substantial discount from the issue price, and as a result, you may suffer substantial losses. The Market Value of the Notes May Be Influenced by Many Unpredictable Factors. The following factors, among others, many of which are beyond our control, may influence the market value of your notes: • the level of the index; • the volatility—i.e., the frequency and magnitude of changes—of the level of the index; PS-10 Table of Contents • the dividend rates of the index stocks; • economic, financial, regulatory, political, military and other events that affect stock markets generally and the index stocks; • interest and yield rates in the market; • the time remaining until the notes mature; and • our creditworthiness, whether actual or perceived, and including actual or anticipated upgrades or downgrades in our credit ratings or changes in other credit measures. These factors may influence the market value of your notes if you sell your notes before maturity, including the price you may receive for your notesin any market making transaction. If you sell your notes prior to maturity, you may receive less than the face amount of your notes. You cannot predict the future performance of the index based on its historical performance. If the Level or Price of the Index or the Index Stocks Changes, the Market Value of the Notes May Not Change in the Same Manner. The notes may trade quite differently from the performance of the index or the index stocks.Changes in the level or price, as applicable, of the index or the index stocks may not result in a comparable change in the market value of the notes.Some of the reasons for this disparity are discussed under “Many Economic and Market Factors Will Impact the Market Value of the Notes” below. The Return on the Notes Will Not Reflect Any Dividends Paid on the Index Stocks. The index sponsor calculates the levels of the index by reference to the prices of the index stocks without taking account of the value of dividends paid on those index stocks.Therefore, the return on the notes will not reflect the return you would realize if you actually owned the index stocks and received the dividends paid on those index stocks. You Have No Shareholder Rights or Rights to Receive Any Stock. Investing in the notes will not make you a holder of any of the index stocks.Neither you nor any other holder or owner of the notes will have any voting rights, any right to receive dividends or other distributions or any other rights with respect to those stocks.The notes will be paid in cash to the extent any amount is payable at maturity, and you will have no right to receive delivery of any of the index stocks. Trading and Other Transactions by Us, the Dealer or Any of Our Affiliates or the Dealer’s Affiliates in Instruments Linked to the Index May Impair the Value of the Notes. The dealer or one or more of its affiliates expects to hedge its obligations under the hedging transaction that it or its affiliates may enter into with us by purchasing futures and/or other instruments linked to the index.The dealer or one or more of its affiliates also expects to adjust the hedge by, among other things, purchasing or selling any of the foregoing, and perhaps other instruments linked to the index or one or more of the index stocks, at any time and from time to time, and to unwind the hedge by selling any of the foregoing on or before the valuation date.We, the dealer, or one or more of our or their respective affiliates may also enter into, adjust and unwind hedging transactions relating to other basket- or index-linked notes whose returns are linked to changes in the level or price of the index or the index stocks.Any of these hedging activities may adversely affect the level of the index—directly or indirectly by affecting the price of the index stocks—and therefore the market value of the notes and the amount you will receive, if any, on the notes.It is possible that we, the dealer, or one or more of our or their respective affiliates could receive substantial returns with respect to these hedging activities while the value of the notes may decline. PS-11 Table of Contents We, the dealer, or one or more of our or their respective affiliates may also engage in trading in one or more of the index stocks or instruments whose returns are linked to the index or the index stocks for our or their proprietary accounts, for other accounts under our or their management or to facilitate transactions, including block transactions, on behalf of customers.Any of these activities by us, the dealer, or one or more of our or their respective affiliates could adversely affect the level of the index—directly or indirectly by affecting the price of the index stocks—and therefore, the market value of the notes and the amount you will receive, if any, on the notes at maturity.We, the dealer, or one or more of our or their respective affiliates may also issue or underwrite other securities or financial or derivative instruments with returns linked to changes in the level or price, as applicable, of the index or one or more of the index stocks.By introducing competing products into the marketplace in this manner, we, the dealer, or one or more of our or their respective affiliates could adversely affect the market value of the notes and the amount you will receive, if any, on the notes at maturity. Our Business Activities, the Business Activities of the Dealer or the Business Activities of One or More of Our Affiliates or the Dealer’s Affiliates May Create Conflicts of Interest. As noted above, we, the dealer, or one or more of our or their respective affiliates expect to engage in trading activities related to the index and in the index stocks that are not for your account or on your behalf.These trading activities may present a conflict between your interest in the notes and the interests that we, the dealer or one or more of our affiliates or the dealer’s affiliates will have in proprietary accounts, in facilitating transactions, including block trades, for customers and in accounts under our or their management.These trading activities, if they influence the level or price, as applicable, of the index or the index stocks, could be adverse to your interests as a beneficial owner of the notes.We, the dealer, or one or more of our or their respective affiliates may, at present or in the future, engage in business with the index sponsor and the issuers of the index stocks, including making loans to or equity investments in those companies or providing advisory services to those companies.These services could include merger and acquisition advisory services.These activities may present a conflict between our obligations, or those of the dealer or our or their respective affiliates and your interests as a beneficial owner of the notes.Moreover, we, the dealer, or one or more of our or their respective affiliates have published and, in the future, expect to publish research reports with respect to the index and some or all of the issuers of the index stocks.Any of these activities by any of us, the dealer, or one or more of our or their respective affiliates may affect the level or price, as applicable, of the index or the index stocks and, therefore, the market value of the notes and the amount you will receive, if any, on the notes at maturity. Past Index Performance Is No Guide to Future Performance. The actual performance of the index over the term of the notes may bear little relation to the historical levels of the index.Likewise, the amount payable at maturity may bear little relationship to the hypothetical return table or chart set forth elsewhere in this pricing supplement.We cannot predict the future performance of the index. As the Calculation Agent, Goldman, Sachs & Co. Will Have the Authority to Make Determinations that Could Affect the Amount You Receive, if Any, at Maturity. As the calculation agent for the notes, Goldman, Sachs & Co. will have discretion in making various determinations that affect the notes, including determining the final index level on the valuation date, which will be used to determine the redemption amount at maturity, and determining whether to postpone the valuation date because of a market disruption event or because that day is not a trading day.The calculation agent also has discretion in making certain adjustments relating to a discontinuation or modification of the index, as described below in the section “Description of the Notes—Unavailability of the Level of the Index on the Valuation Date.”The exercise of this discretion by Goldman, Sachs & Co. could adversely affect the value of the notes and may create a conflict of interest between you and Goldman, Sachs & Co.For a description of market disruption events as well as the consequences of the market disruption events, see the section below entitled “Description of the Notes—Market Disruption Events.” PS-12 Table of Contents The Policies of the Index Sponsor and Changes that Affect the Index or the Index Stocks Could Affect the Amount Payable on the Notes, if Any, and Their Market Value. The policies of the index sponsor concerning the calculation of the levels of the index, additions, deletions or substitutions of the index stocks and the manner in which changes affecting such index stocks or their issuers, such as stock dividends, reorganizations or mergers, are reflected in the level of the index, could affect the levels of the index and, therefore, the amount payable on the notes, if any, at maturity and the market value of the notes prior to maturity.The amount payable on the notes, if any, and their market value could also be affected if the index sponsor changes these policies, for example, by changing the manner in which it calculates the level of the index, or if the index sponsor discontinues or suspends calculation or publication of the level of the index, in which case it may become difficult to determine the market value of the notes.If events such as these occur, the calculation agent will determine the amount payable, if any, at maturity as described herein. The Calculation Agent Can Postpone the Valuation Date for the Notes if a Market Disruption Event or a Non-Trading Day with Respect to the Index Occurs. If the calculation agent determines that, on a day that would otherwise be the valuation date, a market disruption event with respect to the index has occurred or is continuing or if such date is not a trading day for the index, the valuation date will be postponed until the first following trading day on which no market disruption event occurs or is continuing, although the valuation date will not be postponed by more than five scheduled business days.Moreover, if the valuation date is postponed to the last possible day, but a market disruption event occurs or is continuing on that day, that day will nevertheless be the valuation date, and the calculation agent will determine the applicable index level that must be used to determine the redemption amount. Except to the Extent an Affiliate of the Dealer Is One of the 500 Companies Whose Common Stock Constitutes the Index, There Is No Affiliation Between Any Index Stock Issuers or the Index Sponsor and Us or the Dealer, and Neither We Nor the Dealer Is Responsible for Any Disclosure by Any of the Other Index Stock Issuers or the Index Sponsor. The common stock of The Goldman Sachs Group, Inc. is one of the 500 index stocks that constitutes the index.However, the dealer is not otherwise affiliated with the issuers of the index stocks or with the index sponsor.As discussed herein, however, we, the dealer, and our or their respective affiliates may currently, or from time to time in the future, engage in business with the issuers of the index stocks.Nevertheless, none of us, the dealer, or our or their respective affiliates assume any responsibility for the accuracy or the completeness of any information about the index or any of the other index stocks. You, as an investor in the notes, should make your own investigation into the index and the issuers of the index stocks.See the section below entitled “The S&P 500® Index” for additional information about the index. Neither the index sponsor nor any issuers of the index stocks are involved in this offering of the notes in any way, and none of them have any obligation of any sort with respect to the notes.Thus, neither the index sponsor nor any of the issuers of the index stocks have any obligation to take your interests into consideration for any reason, including in taking any corporate actions that might affect the value of the notes. You Must Rely on Your Own Evaluation of the Merits of an Investment Linked to the Index. In the ordinary course of business, we, the dealer, our affiliates and the dealer’s affiliates may have expressed views on expected movements in the index or the index stocks, and may do so in the future.These views or reports may be communicated to our clients and clients of our respective affiliates.However, these views are subject to change from time to time.Moreover, other professionals who transact business in markets relating to the index or the index stocks may at any time have significantly different views from those of these entities.For these reasons, you are encouraged to derive information concerning the index or the index stocks from multiple sources, and you should not rely solely on views expressed by us, the dealer, or our or their affiliates. PS-13 Table of Contents We May Sell an Additional Aggregate Face Amount of the Notes at a Different Issue Price. At our sole option, we may decide to sell an additional aggregate face amount of the notes subsequent to the trade date but prior to the issue date.The price of the notes in the subsequent sale may differ substantially (higher or lower) from the issue price you paid. The Notes Are a Speculative Investment. The notes are speculative in nature and involve a high degree of risk.The notes are financial instruments that are suitable only for sophisticated investors who are able to bear the loss of all of their principal investment.Accordingly, you should consult your own financial and legal advisors as to the risks entailed by an investment in the notes and the suitability of the notes in light of your particular circumstances. Significant Aspects of the Tax Treatment of the Notes Are Uncertain. The tax treatment of the notes is uncertain.We do not plan to request a ruling from the Internal Revenue Service or from any Canadian authorities regarding the tax treatment of the notes, and the Internal Revenue Service or a court may not agree with the tax treatment described in this pricing supplement. On December 7, 2007, the Internal Revenue Service issued a notice indicating that it and the Treasury Department are actively considering whether, among other issues, a holder should be required to accrue interest over the term of an instrument such as the notes even though that holder will not receive any payments with respect to the notes until maturity and whether all or part of the gain a holder may recognize upon sale or maturity of an instrument such as the notes could be treated as ordinary income.The outcome of this process is uncertain and could apply on a retroactive basis.Similarly, in 2007, legislation was introduced in Congress that, if enacted, would have required holders that acquired instruments such as the notes after the bill was enacted to accrue interest income on a current basis.It is not possible to predict whether a similar or identical bill will be enacted in the future, or whether any such bill would affect the tax treatment of your notes. Please read carefully the section entitled “U.S. Federal Income Tax Consequences” in this pricing supplement, the section “Tax Consequences” in the accompanying prospectus and the section entitled “Certain Income Tax Consequences” in the accompanying prospectus supplement. You are urged to consult with your own tax advisor regarding all aspects of the U.S. federal income tax consequences of investing in the notes. Non-U.S. Investors May Be Subject to Certain Additional Risks. The notes will be denominated in U.S. dollars.If you are a non-U.S. investor who purchases the notes with a currency other than U.S. dollars, changes in rates of exchange may have an adverse effect on the value, price or returns of your investment. This pricing supplement contains a general description of certain U.S. and Canadian tax considerations relating to the notes.If you are a non-U.S. investor, you should consult your tax advisors as to the consequences, under the tax laws of the country where you are resident for tax purposes, of acquiring, holding and disposing of the notes and receiving the payments that might be due under the notes. PS-14 Table of Contents Certain Considerations For Insurance Companies and Employee Benefit Plans. Any insurance company or fiduciary of a pension plan or other employee benefit plan that is subject to the prohibited transaction rules of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the Internal Revenue Code of 1986, as amended, including an IRA or a Keogh plan (or a governmental plan to which similar prohibitions apply), and that is considering purchasing the notes with the assets of the insurance company or the assets of such a plan, should consult with its counsel regarding whether the purchase or holding of the notes could become a “prohibited transaction” under ERISA, the Internal Revenue Code or any substantially similar prohibition in light of the representations a purchaser or holder in any of the above categories is deemed to make by purchasing and holding the notes.This is discussed in more detail under “Employee Retirement Income Security Act” below. PS-15 Table of Contents DESCRIPTION OF THE NOTES In addition to the terms described in the “Summary” section above, the following general terms will apply to the notes. General The notes are part of a series of medium-term notes entitled “Medium-Term Notes, Series D” that will be issued under our indenture, as amended and supplemented from time to time.The indenture is described more fully in the accompanying prospectus and prospectus supplement.The following description of the notes supplements the description of the general terms and provisions of the notes and debt securities set forth under the headings “Description of the Notes
